Case 3:17-cv-00506-SMY-MAB Document 122 Filed 06/17/19 Page 1 of 3 Page ID #539
                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TALISA BORDERS,                               )
  OTISHA WOOLBRIGHT, and                        )
  STACEY LEWIS,                                 )
  On behalf of themselves and all others        )
  similarly situated,                           )               Civil No. 3:17-cv-0506-SMY-MAB
                                                )
         Plaintiffs,                            )
                                                )
  v.                                            )               CLASS ACTION
                                                )
  WAL-MART STORES, INC. ,                       )
      Defendant.                                )

                                     JOINT STATUS REPORT

         Pursuant to the Court’s order dated April 30, 2019, the parties respectfully report as

  follows:

         1.      After arm’s length negotiations, the parties have reached a settlement in principle

  and have finalized a confidential memorandum of understanding.

         2.      The parties respectfully request that the Court set a deadline of August 5, 2019, for

  the Plaintiffs’ to file an unopposed or joint motion for preliminary approval of a class action

  settlement pursuant to Federal Rule 23(e). At that time, the parties also will file the proposed

  settlement and the plan for notice to the settlement class. The parties respectfully request that the

  Court set a date after August 5, 2019, during the month of August, for a hearing to address the

  proposed settlement and notice plan.

         3.      The parties request that the deadlines set forth in docket entry 119—including the

  deadline for Plaintiffs’ Motion for Class Certification (June 18, 2019), Defendant’s opposition

  (July 19, 2019), Plaintiffs’ reply and all class-related Daubert motions (August 19, 2019)—be set

  aside to allow the parties to proceed with the proposed settlement.
Case 3:17-cv-00506-SMY-MAB Document 122 Filed 06/17/19 Page 2 of 3 Page ID #540




   Dated: June 17, 2019


   By: /s/ Andrew G. Klevorn (with consent)       By: /s/ Ellen Eardley (with consent)
   Andrew G. Klevorn                              Ellen Eardley

   Andrew G. Klevorn                              Ellen Eardley, pro hac vice
   KATTEN MUCHIN ROSENMAN LLP                     Michael D. Lieder, pro hac vice
   525 West Monroe Street, Suite 1900             Cyrus Mehri, pro hac vice
   Chicago, Illinois 60661                        Lauren Nussbaum, pro hac vice
   Firm No. 41832                                 Joanna Wasik, pro hac vice
   Ph: (312) 902-5200                             MEHRI & SKALET, PLLC
                                                  1250 Connecticut Avenue, NW, Suite 300
   ATTORNEYS FOR DEFENDANT                        Washington, DC 20036
                                                  Ph: 202-822-5100

                                                  Mary Ann Sedey
                                                  Donna Harper
                                                  SEDEY HARPER WESTHOFF P.C.
                                                  2711 Clifton Avenue,
                                                  Saint Louis, MO 63139
                                                  Telephone: 314-773-3566

                                                  Dina Bakst pro hac vice
                                                  Elizabeth Chen, pro hac vice
                                                  A BETTER BALANCE
                                                  80 Maiden Lane, Suite 606
                                                  New York, NY 10038
                                                  Telephone: 212-430-5982

                                                  Elizabeth Gedmark pro hac vice
                                                  A BETTER BALANCE
                                                  2301 21st Ave S., Suite 355
                                                  Nashville, TN 37212
                                                  Telephone: 615-915-2417

                                                  Emily Martin pro hac vice
                                                  Sunu Chandy pro hac vice
                                                  NATIONAL WOMEN’S LAW CENTER
                                                  11 Dupont Cir NW, Suite 800
                                                  Washington, DC 20036
                                                  Telephone: 202-588-5180


                                                  ATTORNEYS FOR THE PLAINTIFFS



                                              2
Case 3:17-cv-00506-SMY-MAB Document 122 Filed 06/17/19 Page 3 of 3 Page ID #541




                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 17, 2019, I caused a true and correct copy of the foregoing

  Joint Status Report to be served upon counsel of record via the ECF System.




                                                            /s/ Christopher Vazquez




                                                 3
